DETAILED ACTION
This correspondence is in response to the communications received October 28, 2022.  Claims 1-11 and 16-20 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 12-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.





Relevant Prior Art
Sio et al. (US 2021/0391328) see Figs. 2 and 4D, shown below.

    PNG
    media_image1.png
    519
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    936
    media_image2.png
    Greyscale




Liaw et al. (US 10,825,835) Fig. 7A shown below.  Element 255a is a gate contact.

    PNG
    media_image3.png
    603
    708
    media_image3.png
    Greyscale


Liaw (US 20200273851) Fig. 4A, where NMOS and PMOS have varying heights, shown below.

    PNG
    media_image4.png
    521
    759
    media_image4.png
    Greyscale


Liaw et al. (US 10,090,325) Figs. 3 shown below.

    PNG
    media_image5.png
    671
    918
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    738
    937
    media_image6.png
    Greyscale


Liaw (US 11,094,695) Fig. 2A shown below.

    PNG
    media_image7.png
    516
    768
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    492
    777
    media_image8.png
    Greyscale


Liaw (US 11,476,278) Fig. 2B shown below, may fit claim 1.

    PNG
    media_image9.png
    508
    731
    media_image9.png
    Greyscale



Liaw (US 10,734,478) Fig. 3B, shown below.

    PNG
    media_image10.png
    697
    524
    media_image10.png
    Greyscale


Subhash et al. (US 10,249,605) Fig. 7A shown below.

    PNG
    media_image11.png
    744
    528
    media_image11.png
    Greyscale


Sharma et al. (US 10,297,596) Fig. 11 shown below, seems to have the STI midpoint not aligned with the midpoint of the electrical power line 176’s middle point.  Shown below.

    PNG
    media_image12.png
    628
    699
    media_image12.png
    Greyscale


Baek et al. (US 9,460,259) Fig. 1A shows the arrangement where the dummy fins are interspersed active region fins, shown below.

    PNG
    media_image13.png
    622
    375
    media_image13.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image14.png
    600
    883
    media_image14.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 10A, a semiconductor device comprising: 

a first standard cell (SC1, ¶ 0046) disposed on a substrate (101, ¶ 0050) in a first row (R1, ¶ 0049), 
the first standard cell (SC1) having a first cell height (CH1, ¶ 0048); 

a second standard cell (SC2, ¶ 0049) disposed on the substrate (SC2 on 101) in a second row adjacent to the first row (R2),

the second standard cell having a second cell height (CH2 of SC2) different from the first cell height (as can be seen in Figs. 2, 3 and 5A-6); and 

a power line (“Power lines M1 (PL1) and M1 (PL2)”, ¶ 0054) extending in a first direction (D1) along a boundary between the first standard cell and the second standard cell (see Fig. 10A, where M1(PL2) extends along boundary B2), 

wherein the first standard cell (CH1) comprises: 

a first base active region (ACT1, ¶ 0090) defined by a device isolation layer (114, ¶ 0097); and 

a plurality of first fin patterns (FP1) disposed on the first base active region (ACT1) and extending in the first direction (D1), 

wherein the second standard cell (CH2) comprises: 

a second base active region (ACT2) defined by the device isolation layer (114); and 

a plurality of second fin patterns (FP2) disposed on the second base active region (FP2 on ACT2) and extending in the first direction (D1), 

wherein the device isolation layer (114) is disposed between the first base active region (ACT1) and the second base active region (ACT2), and 

wherein a central line of the power line (B2 of M1(PL2)) and a central line of the device isolation layer (ST_C of 114) are offset in a second direction (noted central lines are offset from each other in the D2 direction), perpendicular to the first direction (D2 being perpendicular to D1), the central line of the power line (B2 of M1(PL2)) and the central line of the device isolation layer (ST_C of 114) extending in the first direction (B2 and ST_C have a dimension in the first direction D1).

    PNG
    media_image15.png
    592
    864
    media_image15.png
    Greyscale

Regarding claim 16, the Applicant discloses in Figs. 10A and 10B a semiconductor device comprising: 

a substrate (101) having a base active region (ACT1); 

a plurality of standard cells (CH1, CH2), 

each standard cell of the plurality of standard cells comprising: 

a plurality of fin patterns (FP1, FP2, …) disposed on the base active region (ACT1, ACT2, etc.) of the substrate (on 101) and extending in a first direction (extend into page in direction D1);  

a gate structure (GS) intersecting the plurality of fin patterns (GS cross FP1, FP2) and extending in a second direction intersecting the first direction (GS extends in D2 direction, where D2 intersects with D1); and 

a plurality of source/drain regions (120, see Fig. 10B) disposed on both sides of the gate structure and on the plurality of fin patterns (120 on FP1, FP2 and on either side of GS); and 

a plurality of power lines (M1(PL1) and M1(PL2)), 

each power line of the plurality of power lines extending in the first direction (M1 extend in D1) along boundaries (M1(PL2) has boundary B2, and M1(PL1) along either of B1 and B3) between adjacent standard cells of the plurality of standard cells and supplying power to the plurality of standard cells (noted boundaries are adjacent to CH1 and CH2), 

wherein the plurality of standard cells comprises a first standard cell (CH1) and a second standard cell (CH2), 

wherein the first standard cell (CH1) comprises a first PMOS transistor region (ACT1) and a first NMOS transistor region (ACT2), 

the first PMOS transistor region having a height in the second direction different from a height of the first NMOS transistor region (in Fig. 10A, in CH1, ACT1 width in the D2 direction is different from ACT2 width in the D2 direction), 

wherein the second standard cell (CH2) comprises a second PMOS transistor region (ACT1) and a second NMOS transistor region (ACT2), 

the second PMOS transistor region having a height in the second direction different from a height of the second NMOS transistor region (in Fig. 10A, in CH2, ACT1 width in the D2 direction is different from ACT2 width in the D2 direction), 

wherein a first cell height of the first standard cell in the second direction is substantially equal to a sum of the height of the first PMOS transistor region and the height of the first NMOS transistor region (CH1 dimension in D2 are equal to ACT1, ACT2 in CH1),

wherein a second cell height of the second standard cell in the second direction is substantially equal to a sum of the height of the second PMOS transistor region and the height of the second NMOS transistor region (CH2 dimension in D2 are equal to ACT1, ACT2 in CH2), and

wherein no dummy fin pattern is disposed on at least one of an entire boundary of the first standard cell and an entire boundary of the second standard cell (no dummy patterns shown at boundaries B1, B2, B3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2020/0273851) in view of Liaw (US 10,879,174, hereinafter referred to as the ‘174 reference).


    PNG
    media_image16.png
    636
    952
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    637
    956
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    597
    904
    media_image18.png
    Greyscale

Regarding claim 1, the prior art of Liaw discloses in Figs. 4A-C, a semiconductor device (see title, “SEMICONDUCTOR STRUCTURE”) comprising: 

a first standard cell (components formed within the region identified as ROWx) disposed on a substrate (“substrate 200”, ¶ 0056) in a first row (self identified region as “ROWx”), the first standard cell having a first cell height (dimension of H1, ¶ 0018, where the term “height” is  understood to mean a length dimension that is viewable from plan view); 

a second standard cell (components formed within the region identified as ROWy) disposed on the substrate (200) in a second row (ROWy) adjacent to the first row (ROWx and ROWy are formed adjacently), 

the second standard cell having a second cell height different from the first cell height (H1 is of a different length dimension than H2); and 

a power line (256b, where 256b is used to provide power, where via 246b is tied to 256b, “… the third via 246b for coupling the power supply VDD.”, ¶ 0039) extending in a first direction (x axis direction in horizontal dimension as viewed from plan / overhead view) along a boundary between the first standard cell and the second standard cell (256b extends along boundary between ROWx and ROWy),

wherein the first standard cell comprises: 

a first base active region (NW1 in ROWx, ¶ 0032) defined by a device isolation layer (225 are dielectric dividing elements, ¶ 0034); and 

a plurality of first fin patterns (210 in ROWx, ¶ 0033) disposed on the first base active region (210 are upper regions on NW1 in ROWx, see Fig. 4A) and extending in the first direction (fins 210 extend in X direction / horizontal when viewed from above and plan view particularly in Fig. 4A in ROWx), 

wherein the second standard cell comprises: 

a second base active region (NW1 in ROWy, ¶ 0032) defined by the device isolation layer (225 are dielectric dividing elements, ¶ 0034); and 

a plurality of second fin patterns (210 in ROWy, ¶ 0033) disposed on the second base active region (210 are upper regions on NW1 in ROWx, see Fig. 4A) and extending in the first direction (fins 210 extend in X direction / horizontal when viewed from above and plan view particularly in Fig. 4A in ROWy).

Liaw does not disclose,
“wherein the device isolation layer is disposed between the first base active region and the second base active region, and 
wherein a central line of the power line and a central line of the device isolation layer are offset in a second direction, perpendicular to the first direction, 
the central line of the power line and the central line of the device isolation layer extending in the first direction.”


    PNG
    media_image19.png
    530
    659
    media_image19.png
    Greyscale


The ‘174 reference discloses in Fig. 3B (it should be noted that the “into the page” dimension here is analogous to the X direction / horizontal direction of the plan view of Liaw base reference), provided above, 
wherein the device isolation layer (“isolation structure 175”, col. 7, line 49) is disposed between the first base active region and the second base active region (175 covers and isolates fins from first active region 113 and second active region 114), and 
wherein a central line of the power line (conductive construct including 203 which makes contact with 192, 172 and subsequently to the gates 122) and a central line of the device isolation layer (middle portion of 175 between fin 117 and fin 118) are offset in a second direction (the center bisecting dividing line of noted 203 and of noted portion of 175 are horizontally offset from each other in the left to right dimension which is analogous to the Y direction of the Liaw base reference), perpendicular to the first direction (the into the page direction is perpendicular to the horizontal direction), 
the central line of the power line and the central line of the device isolation layer extending in the first direction (noted central lines bisect the noted elements 203 and region of 175 extend into the page dimension).

In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the Liaw ‘851 reference with the,
“wherein the device isolation layer is disposed between the first base active region and the second base active region, and 
wherein a central line of the power line and a central line of the device isolation layer are offset in a second direction, perpendicular to the first direction, 
the central line of the power line and the central line of the device isolation layer extending in the first direction”,
as disclosed by the ‘174 reference, for the purpose of preventing parasitic capacitances build up in the isolation region. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Liaw et al. disclose the semiconductor device of claim 1, wherein the plurality of first fin patterns comprises a first external fin pattern overlapping the power line in the first direction (and the ‘174 reference discloses in Fig. 3B wherein the noted power line 203 overlaps with the fins 111 in region 113).

Regarding claim 3, Liaw et al. disclose the semiconductor device of claim 2, wherein the first standard cell further comprises:
a first gate structure intersecting the first external fin pattern and extending in the second direction (gates 220 intersect fins 210 in noted first standard cell in ROWx of Fig. 4A of Liaw);
a plurality of first source/drain regions disposed on the first external fin pattern on both sides of the first gate structure (for a fin device in NW1, source and drain regions are identified and discussed in at least ¶ 0046, which are on either side of gates 220 of Fig. 4A of Liaw);
a first contact structure disposed below the power line (the ‘174 reference’s Fig. 3B, shows the noted power line 203 and a contact structure shown including 182, 172 to connect to gate 122), 
the first contact structure extending in the first direction and connected to the plurality of first source/drain regions (the ‘174 reference’s Fig. 3B, shows the noted power line 203 and a contact structure shown including 182, 172 which contribute to connect to gate 122 with power line 203); and
a conductive via (192 in Fig. 3B of ‘174) connecting the first contact structure to the power line (192 connects power line 203 to first contact structure 182, 172),
wherein the first external fin pattern is electrically connected to the power line (all fins 111/112 gate electrodes 122 connect to the power line 203).

Regarding claim 4, Liaw et al. disclose the semiconductor device of claim 2, wherein no dummy pattern is disposed at an entire boundary of the first standard cell (Liaw in Figs. 4A-C do not utilize dummy fins, thus the limitation is satisfied).

Regarding claim 5, Liaw et al. disclose the semiconductor device of claim 2, wherein the first external fin pattern is offset from the boundary between the first standard cell and the second standard cell in the second direction (in Fig. 4A of Liaw, fins 210 are formed offset from boundaries of ROWx and ROWy).


Claims 16 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2020/0273851) in view of Liaw (US 2021/0066310 hereinafter referred to as the ‘310 reference).

Regarding claim 16, the prior art of Liaw discloses in Figs. 4A-C, a semiconductor device (see title, “SEMICONDUCTOR STRUCTURE”) comprising: 

a substrate (200, ¶ 0056) having a base active region (NW1 in ROWx and ROWy); 

a plurality of standard cells (components formed within the region identified as ROWx and also in the region identified as ROWy), 

each standard cell of the plurality of standard cells comprising: 

a plurality of fin patterns (210, ¶ 0057) disposed on the base active region of the substrate and extending in a first direction (210 in NW1 in both ROWx and ROWy); 

a gate structure (220, ¶ 0032) intersecting the plurality of fin patterns (210) and extending in a second direction intersecting the first direction (gates 220 run along y direction which perpendicularly crosses 210 which extend in the x direction); and 

a plurality of source/drain regions disposed on both sides of the gate structure and on the plurality of fin patterns (for a fin device in NW1, source and drain regions are identified and discussed in at least ¶ 0046); and 

a plurality of power lines (256a, 256b, and 256c, where 256b is used to provide power, where via 246b is tied to 256b, “… the third via 246b for coupling the power supply VDD.”, ¶ 0039), 

each power line of the plurality of power lines extending in the first direction along boundaries between adjacent standard cells of the plurality of standard cells (256b runs along boundary shared ROWx and ROWy and extends in x direction) and supplying power to the plurality of standard cells (power supply disclosed for 256b in ¶ 0039 as discussed above), 

wherein the plurality of standard cells comprises a first standard cell (components formed within the region identified as ROWx) and a second standard cell (components formed within the region identified as ROWy), 

wherein the first standard cell comprises a first PMOS transistor region (NW1 in ROWx, where “Pn” devices are “PMOS transistor P3”, ¶ 0039) and a first NMOS transistor region (PW1 in ROWx, where “Pn” devices are “NMOS transistor N3”, ¶ 0039), 

wherein the second standard cell comprises a second PMOS transistor region (NW1 in ROWy, where “Pn” devices are “PMOS transistor P3”, ¶ 0039 and a second NMOS transistor region (PW1 in ROWy, where “Pn” devices are “NMOS transistor N3”, ¶ 0039), 

wherein a first cell height of the first standard cell in the second direction is substantially equal to a sum of the height of the first PMOS transistor region and the height of the first NMOS transistor region (the sum of y direction length dimensions/“heights” of portion of NW1 in ROWx and PW1 in ROWx are equal to the height of ROWx),

wherein a second cell height of the second standard cell in the second direction is substantially equal to a sum of the height of the second PMOS transistor region and the height of the second NMOS transistor region (the sum of y direction length dimensions/“heights” of portion of NW1 in ROWy and PW1 in ROWy are equal to the height of ROWy), and

wherein no dummy fin pattern is disposed on at least one of an entire boundary of the first standard cell and an entire boundary of the second standard cell (only device fins 210 are neighboring any of boundaries that form ROWx and ROWy).

Liaw does not disclose,
“the first PMOS transistor region having a height in the second direction different from a height of the first NMOS transistor region
 …
the second PMOS transistor region having a height in the second direction different from a height of the second NMOS transistor region”.

    PNG
    media_image20.png
    586
    881
    media_image20.png
    Greyscale

The ‘310 reference discloses in Fig. 28, provided above, 
the PMOS transistor region having a height in the second direction different from a height of the NMOS transistor region (again the term “height” is interpreted and understood to mean the length dimension of a cell region, so here it is clear that in the p-type FinFET region 50P has a p-type transistor region that is wider than the n-type FinFET region 50N).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the Liaw ‘851 reference with the,
“the first PMOS transistor region having a height in the second direction different from a height of the first NMOS transistor region,
the second PMOS transistor region having a height in the second direction different from a height of the second NMOS transistor region”,
as disclosed by the ‘310 reference, for the purpose of providing a mixture of types of devices in the device array, for increasing the amount of applications the device array is capable of handling. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 18, Liaw et al. disclose the semiconductor device of claim 16, wherein the first cell height (H1) is different from the second cell height (H2), and
wherein the height of the first PMOS transistor region of the first standard cell is different from the height of the second PMOS transistor region of the second standard cell (PW2 has a “height” dimension that is different from that of PW1’s cell “height” as can be seen in Liaw’s Fig. 4A).
	

Allowable Subject Matter
Claims 6-11, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 7 is objected to for it’s dependence upon claim 6.  Claims 9 and 10 are objected to for their dependence on claim 8.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893